The defendant- Braunstein was indicted, charged with the crime of criminal negligence in the operation of a motor vehicle resulting in death, in violation of section 1053-a of the Penal Law. By order of the County Court of Kings County the indictment was dismissed on the ground that the evidence upon which the grand jury acted was insufficient to sustain the indictment. The People appeal. Order of the County Court of Kings County reversed on the law, the motion to dismiss the indictment denied and the indictment reinstated. In our opinion the evidence taken before the grand jury, unexplained and uncontradicted, is sufficient to warrant the conviction of the defendant by the trial jury. Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ., concur,